Citation Nr: 0333728	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  98-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a calf muscle 
injury, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for paresthesia of the 
legs, back, and feet, to include as due to an undiagnosed 
illness.  

2.  Entitlement to service connection for hematuria of 
unknown etiology, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


REMAND

On October 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

	1.  Contact the veteran and ask him to 
identify any additional evidence, not 
previously submitted, that he believes 
may be helpful to his claims for service 
connection for calf muscle injury; 
paresthesias of the legs, back, and feet; 
and hematuria, all claimed including as 
due to undiagnosed illness.  If the 
veteran is aware of additional pertinent 
evidence that has yet to be secured, he 
should submit the evidence or provide VA 
with the appropriate names and contact 
information so that VA may assist him by 
requesting that evidence.  Inform him 
that if no response is received VA will 
not conduct any additional development 
beyond what is outlined below.  

2.  Thereafter, secure any identified 
records, to include all medical treatment 
and hospitalization records, from August 
1991 to the present, from VAMC's at 
Highland Drive and Oakland, both in 
Pittsburgh, Pennsylvania, from the 
Altoona, Pennsylvania VAMC, and from St. 
Margaret Memorial Hospital, 815 Freeport 
Road, Pittsburgh, Pennsylvania  15215.
	Note that the VA already has records from 
Shadyside Hospital, St. Francis General 
Hospital, and Allegheny General Hospital, 
all in Pittsburgh, Pennsylvania.  No 
records need be obtained from these 
sources.  

3.  Contact Kathy Gardner, M.D., at the 
University Drive VAMC, supply her with 
the claims folder for review, and ask her 
to address the following:
Based on the evidence of record and your 
examination of the veteran in March 2002, 
you are asked to please answer questions 
separately for each of the veteran's 
three claimed conditions:  1) calf muscle 
injury; 2) paresthesias of the legs, 
back, and feet; and 3) hematuria.  These 
conditions are claimed on a direct basis 
(as having developed in service) and, 
alternatively, they are claimed as due to 
undiagnosed illness.  For each condition, 
please answer the following:
A)  Is the condition supported by 
objective signs and symptoms?  These 
may include, but are not limited to, 
the following objectively supported 
signs or symptoms:  fatigue, signs 
or symptoms involving the skin, 
headache, muscle pain, joint pain, 
neurological signs or symptoms, 
neuropsychological signs or 
symptoms, signs or symptoms 
involving the upper or lower 
respiratory systems, sleep 
disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or 
symptoms, and abnormal weight loss.  
Non-invasive examinations or tests 
should be conducted to the extent 
necessary to objectively verify 
alleged signs or symptoms.  Note 
that the objective support for the 
condition may include conventional 
medical signs and symptoms, and non-
medical indications that can be 
independently observed and verified, 
such as past or current behaviors or 
lack thereof which can be 
independently attributed (attributed 
by disinterested persons) to the 
claimed condition.  Describe the 
nature and extent of the objectively 
verified condition, if it is so 
verified.  
B)  Is the condition chronic and 
ongoing?
C)  If there is an current (ongoing) 
condition which is chronic and 
supported by objective medical 
findings (per to instructions A and 
B, above), then what diagnosis, if 
any, may be assigned to the 
condition?  If there is uncertainty 
as to the diagnosis, and only a 
differential diagnosis can be made, 
additional tests should be 
conducted, to the extent feasible, 
to clarify the diagnosis.  If a 
definite diagnosis still cannot be 
reached, provide a statement as to 
whether it is more likely that the 
condition is an undiagnosed illness, 
or more likely that it is one of a 
number of multiple possible 
disorders; and if the latter, 
specify those multiple possible 
disorders.  
D)  Address the extent, if any, the 
condition may be due to the 
veteran's past or current use of 
cocaine or abuse of alcohol or other 
drugs. 
E)  Is it at least as likely as not 
that the condition developed in the 
veteran's period of military service 
from August 1988 to August 1991, or 
is otherwise related to service?

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





